Case: 15-14117       Date Filed: 07/14/2016       Page: 1 of 15


                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 15-14117
                              ________________________

                          D.C. Docket No. 1:12-cv-22958-PAS



UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
FLORIDA DEPARTMENT OF CORRECTIONS

                                                                     Defendants-Appellants.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                             _______________________

                                       (July 14, 2016)

Before WILLIAM PRYOR and JILL PRYOR, Circuit Judges, and STORY, *
District Judge.

WILLIAM PRYOR, Circuit Judge:

* Honorable Richard W. Story, United States District Judge for the Northern District of Georgia,
sitting by designation.
              Case: 15-14117     Date Filed: 07/14/2016    Page: 2 of 15


      This appeal requires us to decide whether the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq., prevents the Secretary of

the Florida Department of Corrections from denying kosher meals to inmates

whose sincere religious beliefs require them to keep kosher. After the United States

sued the Secretary to compel the Department to provide kosher meals, but before

the entry of an injunction, the Secretary voluntarily created a religious diet

program. Even so, the Secretary continues to insist that the Department need not

provide kosher meals because denying them is the least restrictive means of

furthering a compelling governmental interest in containing costs. But the

Secretary’s argument lacks any support in the record. We affirm the summary

judgment for the United States and the permanent injunction requiring the

Secretary to provide kosher meals to the inmates.

                                 I. BACKGROUND

      Since the 1990s, the Florida Department of Corrections has offered inmates

regular meals, meatless meals, and vegan meals. It began offering kosher meals in

2004, but it stopped in 2007. It resumed offering kosher meals in 2010, but only as

part of a pilot program at one facility.

      In 2011, the Civil Rights Division of the United States Department of Justice

opened an investigation into the denial of kosher food by the Department of

Corrections. At the time, the Department of Corrections offered regular, vegan,



                                           2
                 Case: 15-14117     Date Filed: 07/14/2016   Page: 3 of 15


meatless, medical, and therapeutic options to prisoners outside of the pilot

program. None of these diets satisfied the most orthodox version of the laws of

kashrut, which prohibit certain food, such as pork, and “demand that food be

stored, prepared, and served in a certain manner.” Moussazadeh v. Tex. Dep’t of

Criminal Justice, 703 F.3d 781, 786 (5th Cir. 2012). The only choice for prisoners

outside the pilot program with these religious obligations was, in the words of one

prisoner, to “d[o] what a hungry man does, and pray[] for understanding.”

          In 2012, the Civil Rights Division concluded that the Department of

Corrections was violating the Religious Land Use and Institutionalized Persons

Act and asked the Secretary to comply. The Secretary refused, and the United

States sued for declaratory and injunctive relief in August 2012.

          In March 2013, the Secretary issued Procedure 503.006, which created a

religious diet program. The program offered inmates three choices: the existing

non-meat option, the existing vegan option, and a new kosher certified food option

for inmates for whom “no other meal option offered by the Department . . . is

capable of meeting the diet requirements of that inmate’s professed religious

faith.”

          The certified food option initially used “nationally recognized, religiously

certified prepackaged processed foods.” In October 2013, the Secretary revised the

certified food option to allow “a standardized menu prepared in accordance with



                                             3
               Case: 15-14117    Date Filed: 07/14/2016   Page: 4 of 15


religious dietary guidelines in a dedicated work area established exclusively for

preparation of certified food option meals.” In February 2014, the Secretary again

revised the certified food option to allow “meals utilizing food items served in their

natural state.” The certified food option now consists of peanut butter, cereal,

bread, sardines, cabbage, beans, carrots, crackers, and “an occasional piece of

fruit,” all served cold.

       The religious diet program initially had several policies that limited

admission and continued participation. The application tested prisoners’ sincerity

by asking them to cite “specific law(s) connected to your belief or faith that

require(s) you to eat a religious diet” and by creating a waiting period for

admission to the Program. The rules provided for the removal of an inmate “who

misses ten percent (10%) or more of her/his CFO meals within a month” (the ten-

percent rule), who “is discovered purchasing, possessing, or consuming food from

the canteen or other source that violates the religious diet requirements” (the zero-

tolerance rule), or who barters kosher food for non-kosher food (the anti-bartering

rule). A prisoner could challenge his removal from the religious diet program, but

he would have to eat from the mainline during the grievance process, which could

last up to 30 days.

       In April 2013, the United States moved for a preliminary injunction ordering

the Secretary to provide a certified kosher diet to all inmates with a sincere



                                           4
              Case: 15-14117     Date Filed: 07/14/2016    Page: 5 of 15


religious basis for keeping kosher. The United States also asked the district court to

enjoin the religious diet program to the extent that it violated the Religious Land

Use and Institutionalized Persons Act.

      In December 2013, the district court entered a preliminary injunction that

ordered the Secretary to provide kosher meals. The district court also prohibited

enforcement of the waiting period, the doctrinal sincerity testing, the ten-percent

rule, and the zero-tolerance rule. The parties and the district court later agreed to

modified versions of the ten-percent rule and the zero-tolerance rule. We vacated

the injunction in 2015 because the district court failed to make certain findings

required by the Prison Litigation Reform Act. See United States v. Sec’y, Fla.

Dep’t of Corr., 778 F.3d 1223, 1228–30 (11th Cir. 2015).

      Meanwhile, the Department continued to implement the religious diet

program. The certified food option began at one facility in July 2013, and the

Department provided the option at all facilities by April 2015. As of March 2015,

the Department had approved 9,543 prisoners out of a total population of over

100,000. But participation rates at individual institutions declined over time, in part

because prisoners without sincere religious beliefs tired of the repetitive and cold

meals.

      Enforcement of the modified rules limiting participation in the program has

been uneven. A food director employed by the Department testified that enrolled



                                           5
              Case: 15-14117     Date Filed: 07/14/2016   Page: 6 of 15


prisoners collected only 15 percent of their kosher meals overall one month, but

the food director also testified that he was unaware of any prisoners being removed

for eating from the mainline. A chaplain employed by the Department testified that

he helps prisoners identify religious reasons for participating and that he has not

suspended or removed prisoners for eating non-kosher food from the canteen. The

chaplaincy administrator testified that he instructed chaplains not to remove

prisoners who eat from the mainline and that he had no knowledge of such a

removal. And a food service worker employed by the Department testified that the

central office instructed him to stop suspending prisoners from the program.

      The United States estimates a future annual cost of $384,400 for the

program, but the Secretary estimates a future annual cost as high as $12.3 million.

The United States uses a lower estimate of how many prisoners will participate and

how often prisoners will skip meals. The parties also disagree about how to

allocate the cost of staff and equipment assigned to both the program and the

mainline.

      Assuming that no prisoners skip meals, the certified food option costs $3.55

per prisoner per day, the mainline option costs $1.89 per prisoner per day, the

vegan option costs $2.04 per prisoner per day, and the medical and therapeutic

diets cost between $2.00 and $3.05 per prisoner per day. Participants in the

mainline option eat 85 percent of their meals, and participants in the certified food



                                          6
              Case: 15-14117      Date Filed: 07/14/2016    Page: 7 of 15


option eat 75 percent of their meals. The Department reduces its cost for the

mainline option by anticipating how many meals prisoners will eat, and it further

reduces the cost of the mainline meal by using its farm produce program and

reusing leftover food. In his deposition, the chief procurement officer for the

Department testified that the cost of the program was sustainable.

      In 2014–15, the total budget of the Department was $2.3 billion. The

operating budget was $2.2 billion, including $54 million for food. The Department

carried over a deficit of $15 million.

      The parties agree that the Department has some budgetary tools that it can

use to pay for at least part of the religious diet program without additional

appropriations. The Department can freeze hiring and restrict nonessential travel

by staff. The budget director also can transfer money from one program to another,

but the amount that he can transfer is limited.

      After we remanded the case in 2015, the parties filed cross motions for

summary judgment. The district court granted summary judgment and entered a

permanent injunction for the United States on the denial of kosher meals, the ten-

percent rule, and the zero-tolerance rule. The injunction requires the Secretary “to

offer a kosher diet . . . to all prisoners with a sincere religious basis for keeping

kosher.” It defines “kosher diet” as “food prepared consistent with the

requirements recognized by a religious authority qualified to determine whether



                                            7
               Case: 15-14117   Date Filed: 07/14/2016    Page: 8 of 15


food is kosher,” and it requires all food to be “handled and prepared” in accordance

with Procedure 503.006. The district court also granted summary judgment for the

Secretary on the doctrinal sincerity testing and the anti-bartering policy. The

Secretary appealed only the permanent injunction requiring the provision of kosher

food.

                          II. STANDARD OF REVIEW

        We review a summary judgment de novo, viewing the record in the light

most favorable to the nonmoving party and drawing all reasonable inferences in its

favor. Frazier-White v. Gee, 818 F.3d 1249, 1255 (11th Cir. 2016). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a).

                                 III. DISCUSSION

        The only issue on appeal is whether the Religious Land Use and

Institutionalized Persons Act requires the Secretary to accommodate inmates with

a sincere religious basis for keeping kosher. The Act provides that “[n]o

government shall impose a substantial burden on the religious exercise” of an

institutionalized person “unless the government demonstrates that imposition of the

burden on that person” is both “in furtherance of a compelling governmental

interest” and “the least restrictive means of furthering that compelling



                                          8
              Case: 15-14117     Date Filed: 07/14/2016    Page: 9 of 15


governmental interest.” 42 U.S.C. § 2000cc-1(a). The Secretary concedes that the

United States met its burden of proving that the denial of kosher meals is “a

substantial burden on the religious exercise” of a prisoner in the custody of the

Secretary. Id. As a result, the Secretary had to prove that the denial of kosher meals

is “the least restrictive means” of furthering a compelling governmental interest.

Id.

      The Secretary argues that Florida has a compelling interest in cost

containment and that the complete denial of kosher meals is the least restrictive

means of furthering that interest. We disagree on both counts. We address each

argument in turn.

      A. The Secretary Has Not Proved a Compelling Governmental Interest.
      The Secretary failed to create a genuine dispute of material fact that the cost

of providing kosher meals is so high that it is compelling. Congress has stated that

the Act “may require a government to incur expenses in its own operations to

avoid imposing a substantial burden on religious exercise.” Id. § 2000cc-3(c). The

Act “requires us to ‘“scrutiniz[e] the asserted harm of granting specific exemptions

to particular religious claimants”’ and ‘to look to the marginal interest in

enforcing’ the challenged government action in that particular context.” Holt v.

Hobbs, 135 S. Ct. 853, 863 (2015) (alteration in original) (quoting Burwell v.

Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2779 (2014)). “[P]olicies grounded on



                                           9
             Case: 15-14117     Date Filed: 07/14/2016    Page: 10 of 15


mere speculation, exaggerated fears, or post-hoc rationalizations will not suffice to

meet the [A]ct’s requirements.” Rich v. Sec’y, Fla. Dep’t of Corr., 716 F.3d 525,

533 (11th Cir. 2013) (quoting Lawson v. Singletary, 85 F.3d 502, 509 (11th Cir.

1996)).

      The evidence offered by the Secretary is insufficient to survive summary

judgment. She argues that the projected total cost for the meals is high, that the

Department has a budget deficit, that she might have to eliminate 246 positions to

pay for the meals, and that staff vacancies are high. But the Secretary offers no

“concrete evidence concerning how other operations of the prison system would be

affected by these increased costs,” Garner v. Kennedy, 713 F.3d 237, 246 (5th Cir.

2013), and we do not have enough information about the deficit or the vacancies to

conclude that they might make the asserted interest compelling.

      In Knight v. Thompson, 797 F.3d 934 (11th Cir. 2015), the Alabama

Department of Corrections met its burden of proof to justify a prohibition on

beards, and the sufficiency of the record in Knight makes apparent the insufficient

record in this appeal. The Alabama Department presented testimony about

“specific incidents in which male inmates had used long hair to conceal weapons

and contraband, as well as a situation in which a male inmate had cut his long hair

to significantly change his appearance after a successful escape.” Id. at 944. The

same witness testified that “prison staff have cut their hands on hidden razors when



                                          10
             Case: 15-14117     Date Filed: 07/14/2016    Page: 11 of 15


searching male inmates’ long hair.” Id. Two witnesses testified that “long hair had

concealed male inmates’ fungus outbreaks, sores, cysts, and tumors, and even a

spider’s nest.” Id. And witnesses offered “credible opinions, based on decades of

combined correctional experience, that inmates can grab long hair during fights,

long hair impedes the ability of prison staff to readily identify inmates inside the

prison, and an exceptionless short-hair policy promotes order and discipline while

removing a physical characteristic that inmates can use to form gangs.” Id. at 944–

45.

      Unlike the Alabama Department, the Secretary fails to explain how the

denial of kosher food furthers an interest in containing costs. She failed to compile

anything like the record in Knight, and indeed the chief procurement officer for the

Department testified to the contrary that the cost of the program was “sustainable

. . . going forward.”

      The Secretary also fails to explain how she has a compelling governmental

interest in not providing kosher meals to inmates now even though she voluntarily

provided them in 2013. “[A] law cannot be regarded as protecting an interest ‘of

the highest order’”—a compelling governmental interest—“when it leaves

appreciable damage to that supposedly vital interest unprohibited.” Church of the

Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 547 (1993) (quoting

Fla. Star v. B.J.F., 491 U.S. 524, 541–42 (1989) (Scalia, J., concurring in part and



                                          11
             Case: 15-14117       Date Filed: 07/14/2016   Page: 12 of 15


concurring in the judgment)). The creation of a program to serve kosher meals

causes as much damage to the supposedly vital interest in not serving kosher meals

as one could possibly appreciate. Our Circuit has “recognize[d] that the fact that

Florida formulated a new kosher meal plan may be relevant to the question of

whether a policy of not providing kosher meals is the least restrictive alternative to

further a compelling interest.” Rich, 716 F.3d at 531 n.5. And the Fifth Circuit has

stated that the strength of a state’s interest in denying kosher food “is dampened by

the fact that it has been offering kosher meals to prisoners for more than two years

and provides them at no cost to all observant Jewish inmates that accepted a

transfer to [a certain prison].” Moussazadeh, 703 F.3d at 794–95. To be sure,

changing circumstances can make an interest more compelling than it was before,

but the Secretary has made no such showing.

      The Secretary tries to avoid her evidentiary burden by shifting the blame to

limited appropriations from the Florida Legislature, but the Act does not

distinguish between parts of the government. See 42 U.S.C. § 2000cc-1(a). If the

Secretary must provide kosher meals, then the legislature must appropriate enough

funds to honor that obligation.

      The Secretary also argues that costs will increase if the Department provides

kosher meals because other inmates will seek their own accommodations, but this

argument is a nonstarter. “At bottom, this argument is but another formulation of



                                           12
             Case: 15-14117     Date Filed: 07/14/2016    Page: 13 of 15


the ‘classic rejoinder of bureaucrats throughout history: If I make an exception for

you, I’ll have to make one for everybody, so no exceptions.’” Holt, 135 S. Ct. at

866 (quoting Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546

U.S. 418, 436 (2006)). The Supreme Court rejected this argument in Holt, and we

do too.

      Finally, the Secretary argues that the Federal Bureau of Prisons has denied

kosher meals on the ground of cost, but it is mistaken. The Federal Bureau of

Prisons instead has opposed efforts to modify the kosher diet because the kosher

meal “[i]s the strictest diet and subsume[s] all other religious dietary needs.” Patel

v. U.S. Bureau of Prisons, 515 F.3d 807, 810 (8th Cir. 2008). Because the

Secretary failed to do more than “simply utter the magic word[]” “costs,” Davila v.

Gladden, 777 F.3d 1198, 1206 (11th Cir. 2015), we must affirm the summary

judgment against her.

   B. Even if the Secretary Had a Compelling Governmental Interest, She Has
      Not Proved That Denying Kosher Meals Is the Least Restrictive Means of
                             Furthering That Interest.

      The Secretary also has failed to create a genuine dispute of material fact

about narrow tailoring. “‘The least-restrictive-means standard is exceptionally

demanding,’ and it requires the government to ‘sho[w] that it lacks other means of

achieving its desired goal without imposing a substantial burden on the exercise of




                                          13
             Case: 15-14117      Date Filed: 07/14/2016    Page: 14 of 15


religion by the objecting part[y].’” Holt, 135 S. Ct. at 864 (alterations in original)

(quoting Hobby Lobby, 134 S. Ct. at 2780).

      The Secretary argues that denying a kosher diet statewide is the least

restrictive means of furthering Florida’s interest in cost containment, but she fails

to rebut three arguments to the contrary. First, she fails to explain why the

Department cannot offer kosher meals when the Federal Bureau of Prisons and

other states do so. “[W]hen so many prisons offer an accommodation, a prison

must, at a minimum, offer persuasive reasons why it believes that it must take a

different course . . . .” Id.at 866. In Rich, we reversed the summary judgment for

the Secretary in another action challenging the denial of kosher food in part

because of “meager efforts to explain why Florida’s prisons are so different from

the penal institutions that now provide kosher meals such that the plans adopted by

those other institutions would not work in Florida.” 716 F.3d at 534. The Secretary

does no better in this appeal. Second, the Secretary fails to explain why the

Department cannot offer kosher meals when it offers vegan, medical, and

therapeutic diets at similar marginal costs. “‘[T]he proffered objective[] [is] not

pursued with respect to analogous nonreligious conduct,’ which suggests that ‘th[e]

interest[] could be achieved by narrower ordinances that burdened religion to a far

lesser degree.’” Holt, 135 S. Ct. at 866 (quoting Church of the Lukumi Babalu Aye,

508 U.S. at 546). Third, the Secretary fails to explain why the less restrictive



                                           14
             Case: 15-14117     Date Filed: 07/14/2016    Page: 15 of 15


alternative of enforcing rules that limit access to, and continued participation in,

the program would not further her stated interest. The United States produced

evidence that the Department is not screening out insincere applicants or enforcing

the rules of participation in the program, and the Secretary does not contest that

evidence. She instead responds that enforcing the rules would be too time-

intensive. But she fails to cite any evidence or explain why it would be too time-

intensive, so she has not created a genuine dispute of material fact.

                                IV. CONCLUSION

      We AFFIRM the summary judgment and injunction in favor of the United

States.




                                          15